Citation Nr: 1638275	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-14 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for uterine fibroids.

2. Entitlement to service connection for residuals of a total hysterectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from October 1985 to April 1989 and in the Air Force from May 1994 to September 1994.  She also had an unverified period of service in the Air Force Reserve between December 1991 and December 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran provided testimony before the undersigned acting Veterans Law Judge at a hearing in June 2012.  A transcript of the hearing is in the claims folder.  


FINDINGS OF FACT

1. Fibroids were not manifest during service and are not etiologically attributed to service.

2. The Veteran's hysterectomy is not related to service or a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for uterine fibroids have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§, 3.303 (2015).

2. The criteria for service connection for residuals of a hysterectomy have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with a VCAA notification letter in April 2008 and her claims were last readjudicated in March 2016.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records and lay statements of argument.  In addition, upon remand, the Veteran was afforded a VA examination in relation to her claims in August 2014.  As discussed in more detail below, the August 2014 VA assessment includes a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the August 2014 VA is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection for uterine fibroids and hysterectomy residuals are ready to be considered on the merits.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310 (b).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Uterine Fibroids

The Veteran contends that her current diagnosis of uterine fibroids is related to service.  Specifically, she contends that she was misdiagnosed in service with ovarian cysts when she actually had uterine fibroids.  

Service treatment records document the Veteran's various gynecological issues during service.  Often, the Veteran reported flank pain.  After various tests, to include ultrasounds, the Veteran was diagnosed with ovarian cysts.  At no point was the Veteran definitively diagnosed with fibroids.  Upon discharge, the Veteran reported having pains in her left side, but indicated that the pain stopped after her pregnancy.  See Service Treatment Records dated November 29, 1985, February 18, 1986, and January 5, 1987; Report of Medical History dated December 6, 1988.

The Veteran was first diagnosed with uterine fibroids in 1993, four years after her discharge from her first period of active duty.  Subsequent to the first diagnosis, periodically, fibroids and ovarian cysts were noted during treatment.  See VA Treatment Record dated May 7, 1993, January 29, 1996, July 26, 1997, July 28, 1999, and June 7, 2011.  Treating physicians have not provided an etiology for the Veteran's uterine fibroids.

Recently, the Veteran was afforded a VA examination to determine the etiology of her fibroids.  The examiner reviewed the Veteran's medical history, both during and after service.  Upon examination, the examiner opined that the Veteran was not misdiagnosed with ovarian cysts during service.  In so finding, the examiner rationalized that pelvic ultrasound testing is a very reliable method to differentiate between solid and cystic masses and no masses were found on her uterus during her first period of active service.  Ultimately, the examiner concluded that the Veteran's fibroids were less likely than not caused by her service because the condition was first diagnosed in 1993, four years after separation from her first period of service and one year prior to her second period of active service.  See VA Examination dated August 7, 2014.

Also of record is an opinion from the Veteran's treating VA physician.  In the opinion, the doctor summarizes the Veteran's medical history, to include progressive episodic pelvic pain, and opined that the Veteran's pelvic pain is as likely as not caused by injuries and illnesses during her time in service.  See VA Treatment Record dated February 23, 2011.

After careful review of the evidence, the Board finds that service connection for uterine fibroids is not warranted.  In so finding, the Board has considered the opposing medical opinions of record.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the most thoroughly reasoned opinion is that of the 2014 VA examiner, who considered the Veteran's in-service diagnosis of ovarian cysts, post-service diagnosis of uterine fibroids, medical testing methods and findings, and the Veteran's history.  After consideration of the pertinent facts, he explained his reasoning as to why there was a negative link between the Veteran's post-service uterine fibroids and her period of service; he also explained why the Veteran was not misdiagnosed in service.  The Board accordingly assigns the VA examiner's opinion high probative value.

Contrarily, the opinion of the treating physician is less probative.  While the treating physician may be familiar with the Veteran's medical history, the positive nexus opinion does not provide an adequate rationale, nor does the opinion state which injuries and illnesses led to the Veteran's uterine fibroids.  The positive opinion does not specify how the Veteran's claimed condition is at least as likely as not caused by her in-service diagnosis of ovarian cysts.  

The only remaining evidence is the Veteran's own statements.  The Board has a duty to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  King v. Shineski, 700 F. 3d 1339, 1344 (Fed. Cir. 2012).  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  Jandreau, 492 F.3d at 1377.

In this case, the Veteran has stated that she was misdiagnosed in service with ovarian cysts.  As a lay person, the Veteran is competent to attest to her own observable symptoms and experiences.  However, the Veteran is not competent to diagnosis herself with uterine fibroids.  Such an opinion refers to an internal medical process, beyond any immediately observable cause-and-effect relationship, which courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377.  As such, the Veteran's statements in this regard are not competent.  Alternatively, to the extent that they are, the Board finds that the probative value of the August 2014 is of greater value than the Veteran's general assertions as to the etiology of her uterine fibroids.

In sum, the competent evidence of record is against a finding that the Veteran's uterine fibroids stem from her period of service, to include her documented complaints of flank pain and diagnosed ovarian cysts.  

Hysterectomy Residuals

The Veteran had a partial hysterectomy in February 1996 due to fibroids.  At that time, she also had a cyst removed from her left ovary.  Several months later, after complaints of left pelvic pain, the Veteran underwent a total hysterectomy.  See VA Treatment Records dated December 9, 1996.

The Veteran was recently afforded a VA examination in relation to her claim.  The examiner opined that it was less likely than not that the Veteran's status post hysterectomy was related to the Veteran's period of active service.  The record established that the Veteran's hysterectomy was a result of her uterine fibroids, and the examiner opined that as the fibroids were first manifest after service, her hysterectomy was not related to service.  See VA Examination dated August 7, 2014.

The Board finds that service connection for hysterectomy residuals is not warranted.  The record demonstrates that the Veteran's hysterectomy was a result of her uterine fibroids.  As determined above, the Veteran's uterine fibroids are not related to her period of service.  It follows that any conditions resulting from the fibroids are also not related to service.  

In sum, the Board finds that service connection is not warranted for either uterine fibroids or residuals of a hysterectomy.  The Veteran's hysterectomy was a result of her uterine fibroids, which were manifest between her periods of active duty.  The benefit-of-the-doubt rule is not applicable because the evidence is not in relative equipoise.


ORDER

Service connection for uterine fibroids is denied.

Service connection for residuals of hysterectomy is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


